Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
Claim limitation:
“grasper driving portion” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“portion”
coupled with functional language:
“grasper driving”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“operating portion” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“portion”
coupled with functional language:
“operating”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“opening position adjustment portion” 

“portion”
coupled with functional language:
“opening position adjustment”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“first engagement portion” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“portion”
coupled with functional language:
“first engagement”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“second engagement portion” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“portion”
coupled with functional language:
“second engagement”

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s):
 1-4
has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
the grasper driving portion 4 is configured as a hydraulic cylinder or a pneumatic cylinder, for example, and is provided in the lower supporting member.
the grasper driving portion 4 can be configured as a three-position cylinder that operates the grasper 3 so as to be disposed at the first, second, and third positions.
the operating portion 6 includes a first portion 61 fixed to the movable member 36 of the grasper 3 to extend rearward from the movable member 36, a second portion 62 extending upward from the rear end of the first portion 61, and a third portion 63 provided in an upper end of the second portion 62 to serve as a connection portion to the opening position adjustment portion 52. The third portion 63 extends in the front-rear direction 
the opening position adjustment portion 52 of the present embodiment is formed in a rectangular plate form and is disposed above the upper surface of the actuator body 21 with a small spacing. The opening position adjustment portion 52 is connected to the hand portions 51 by two supporting rods 53a disposed in parallel. Both ends of each of the supporting rods 53a are rotatably attached to the upper ends of the hand portions 51 and the upper surface of the opening position. adjustment portion 52 by rotary pins 53b.
the opening position adjustment portion 52 has a hole 52b as a first engagement portion, the operating portion 6 has a convex 64 as a second engagement portion that can engage with the hole 52b.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: A hand apparatus comprising: a grasper that grasps a work; a grasper driving portion that causes the grasper to operate at a first position at which the grasper grasps the work, a second position at which the grasper is open widest, and a third position between the first position and the second position; a hand mechanism portion having a pair of hand portions that holds both ends in a width direction of the work grasped by the grasper and capable of varying an opening position of the pair of hand portions; an operating portion provided so as to be interlocked with an operation of the grasper and being connectable to the hand mechanism portion; and an actuator that causes the grasper to advance and retract, wherein when the grasper is at the second position, the hand mechanism portion is connected to the operating portion to vary the opening position of the pair of hand portions by being interlocked with the advancing and retracting movement of the grasper according to the actuator, and when the grasper is at the first position or the third position, the hand mechanism portion is disconnected from the operating portion to fix the opening position of the pair of hand portions.”, as recited in Claim 1
the structural and operative relationship between the grasper, grasper driving portion, hand mechanism, hand portions, operating portion, and actuator.  Especially as it relates to the grasper driving portion driving the grasper between three positions where the hand mechanism hand portions hold both ends of the work of varying width grasped by the grasper while the operating portion causes the hand mechanism portion to operate in concert with the grasping mechanism except when the grasper is at the first position or third position the hand mechanism is disconnected from the operating portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 20060182603 A1 and US 8602473 B2 have been cited by the examiner as pertinent to the applicant’s disclosure because they teach a gripper assembly using 2 sets of unique grippers whose actuation are interlocked.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652